DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210310.

Allowable Subject Matter
Claim(s) 2-7 and 9-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 8 would be allowable if rewritten to overcome all pending objection(s) and all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Continuation Application
This application is a continuation application (“CON”) of U.S. App# 15528261, now U.S. Pat# 10377035. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 

Electronic Communications
According to MPEP 502.03 II, “Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…”;  therefore, the Examiner will not respond to any internet communications until Applicant(s) file(s) a written statement with the USPTO in accordance with the example shown in MPEP § 502.03 II.  All received e-mail messages including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with this section of the MPEP.  The Examiner’s contact information is provided at the end of this office action.

Priority Status
Foreign priority benefit under 35 U.S.C. 119 (a)-(d) is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Status of Claims
Claim(s) 1-12 is/are examined in this office action.

Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  

Claim 8 recites “Claim 8” after the period. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US 20050055142 A1 (“McMurtry”).

Regarding Claim 1, McMurtry discloses a self-moving robot (e.g., “autonomous ground maintenance vehicle”) (see at least Abstract, Fig. 1-2 with associated text), comprising[:] 
a shell (e.g., “chassis 10”) (see at least Fig. 2, 33-35 with associated text), 
a driving module (e.g., “guidance means 3A”), driving the self-moving robot to move on the ground (see at least ¶ 6, Fig. 2 with associated text); 
a mowing module (e.g., “grass mowing device 8”), executing mowing work (see at least ¶ 8, Fig. 2 with associated text); 
an energy module, providing energy for the self-moving robot (see at least ¶ 35, 54); 
a control module (e.g., “computer”), controlling the self-moving robot to automatically move and execute work (see at least ¶ 35, Fig. 5-7, 33 with associated text), wherein, 
the self-moving robot further comprises a cleaning module (e.g., “grass collection box 51”) executing ground cleaning work (see at least ¶ 60); 
the self-moving robot has a mowing mode and a cleaning mode (“ground maintenance operations” comprises “mowing and storing”.) (see at least Abstract, Fig. 33 with associated text), 
under the mowing mode, the control module controls the self-moving robot to execute mowing work (see at least Abstract), and 
under the cleaning mode, the control module controls the self-moving robot to execute cleaning work (see at least Abstract, ¶ 60).


Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)